The petition for rehearing is denied. However, there is a matter we desire to mention: Section 27(3) provides for a retirement allowance based upon years of prior service. "Prior Service" is limited to service prior to July 1, 1937, in astatus requisite for membership, Section 3(6). One who *Page 593 
holds a policy with the Teachers' Insurance and Annuity Association of America upon which the state or a subdivision thereof is paying part of the premiums, is not in a statusrequisite for membership; therefore the period of time during which the state or a subdivision thereof is paying a part of the premiums upon a contract held by a teacher in that association should not be considered in computing his prior service. We mention this in view of certain statements in the briefs and also in the dissenting opinion originally filed. It is not intended that this reasoning should be applied to a member of a local system under Sec. 12(d) and Sec. 13 of the Act. We express no opinion on that matter.
MOFFAT, C.J., and LARSON, JJ., concur.